915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernard L. MOUNCE, Plaintiff-Appellant,v.SECRETARY OF H.H.S., Defendant-Appellee.
No. 90-5240.
United States Court of Appeals, Sixth Circuit.
Oct. 10, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.
PER CURIAM:


1
Vernard L. Mounce ("Mounce") appeals from the district court's January 3, 1990 order affirming the Secretary's denial of Mounce's applications for disability insurance benefits and Supplemental Security Income under the Social Security Act, 42 U.S.C. Sec. 423.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  We, therefore AFFIRM the order of the Honorable Eugene E. Siler, United States District Judge for the Eastern District of Kentucky, for the reasons set forth in Magistrate James F. Cook's October 10, 1989 Report and Recommendation.